Appeal by employer from an award which is based on a finding that claimant, at the time he was accidentally injured, was not engaged in interstate railroad transportation. The sole issue is whether the Workmen’s Compensation Law or the Federal Employers’ Liability Act [U. S. Code, tit. 45, § § 51-60] applies. There is evidence to sustain a finding that at the time of the accident the •ferry boat involved carried no railroad passengers or vehicles, and was not being operated at the time in railroad service. The Federal Employers’ Liability Act does not apply to ferry boats operated apart from railroad service. Award unanimously affirmed, with costs to the State Industrial Board. Present — Crapser, Acting P. J., Bliss, Hefferaan, Schenek and Foster, JJ.